Citation Nr: 0918534	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-37 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total disability rating, for compensation 
purposes, based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

A September 2004 rating decision by the RO granted an 
increased rating for chronic, recurring migraine headaches 
with aura, prostrating, from 30 percent to 50 percent, 
effective April 2, 2004.  The claim for TDIU was received in 
November 2004.  The claim was originally denied in November 
2005, when the Veteran's migraine was rated at 50 percent, 
his asthma was rated at 30 percent and the combine disability 
rating was 70 percent.  In May 2006, the Board increased the 
rating for bronchial asthma from 30 percent to 50 percent.  
The RO effectuated this increase in a June 2006 rating 
decision.  The combined service-connected rating was 80 
percent.  The only other service-connected disabilities, left 
and right shin splints, have been noncompensable throughout.  
An August 2006 rating decision continued the 50 percent 
rating for migraine headaches and the Veteran did not appeal 
that decision.  In October 2006, the RO readjudicated the 
TDIU claim with a statement of the case.  The Veteran 
subsequently perfected his appeal and the claim is now before 
the Board for resolution.  


FINDINGS OF FACT

1.  The Veteran is service connected for bronchial asthma, 
rated as 60 percent disabling; migraine headaches, rated as 
50 percent disabling; and shin splints of the left and right 
legs, rated as noncompensable.  His combined service-
connected disabilities are rated at 80 percent.  

2.  The service-connected disabilities are of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  A 
notice that fully complied with the requirements of the VCAA 
was sent to the claimant in June 2005.  Thereafter, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond before the agency of original 
jurisdiction (AOJ) adjudicated the case in November 2005.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for bronchial asthma, rated 
as 60 percent disabling; migraine headaches, rated as 50 
percent disabling; and shin splints of the left and right 
legs, rated as noncompensable.  His combined service-
connected disabilities are rated at 80 percent.  These 
ratings meet the schedular requirements of section 4.16(a).  
However, the evidence must still show that the Veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  

The Board notes that the Veteran has several non-service-
connected disabilities.  In May 2007, an Administrative Law 
Judge with the Social Security Administration ruled that the 
Veteran was disabled, within the meaning of their statutes, 
by a severe combination of impairments including service-
connected and non-service-connected disabilities: bronchial 
asthma, ischemic heart disease, chronic pain related to 
spondylosis of the lumbar spine and venous insufficiency 
affecting the lower extremities, migraine headache with aura, 
hypertension, diabetes mellitus, and major depression with 
psychotic features.  In determining whether a veteran is 
entitled to a TDIU, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.340, 3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).

Pulmonary function tests results after optimum therapy are 
used for evaluation.  61 Fed. Reg. 46723 (Sept. 5, 1996).  
Bronchial asthma will be rated as follows:
	If the Forced Expiratory Volume in one second (FEV-1) 
is less than 40-percent predicted, or; the ratio of the 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) is less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, 
or; requires daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications, the 
disability will be rated as 100 percent disabling.  
	With a FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, the disability will be 
rated as 60 percent disabling.  
	With a FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication , the disability will be rated as 30 percent 
disabling.  
	With a FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalational or 
oral bronchodilator therapy, the disability will be rated as 
10 percent disabling.  
	Note: In the absence of clinical findings of asthma at 
time of examination, a verified history of asthmatic attacks 
must be of record.  
38 C.F.R. Part 4, Code 6602 (2008).  

The VA clinical notes show that a pulmonary function test, in 
May 2002, disclosed a FEV-1 of 61.4 percent and a FEV-1/FVC 
of 77 percent.  The FEV-1/FVC of 77 percent falls within the 
parameters for a 10 percent rating, while the FEV-1 of 61.4 
percent falls within the range that the rating schedule 
provides a 30 percent rating for.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2008).  The rating schedule also 
considers other indicators, including the use of steroids.  

VA clinical notes show that the Veteran had a pulmonary 
consultation in November 2003.  He was noted to have symptoms 
compatible with persistent asthma.  It was recommended that 
he begin inhaled steroids on a regular basis.  

Pulmonary function testing in April 2004 showed an FEV-1 of 
70 percent.  The FEV-1/FVC was 99 percent.  Post 
bronchodilator testing was not done.  

A private physician, R. G., M.D., reported on his examination 
of the Veteran in September 2004.  It was noted that the 
Veteran had a 15th grade education and had been a supply room 
operator in service, until he had to quit due to the 
frequency and severity of his asthma and migraine attacks.  
The Veteran listed numerous triggering factors for his asthma 
attacks.  He claimed to have 4 to 5 attacks a month.  Other 
physical and psychiatric problems were considered.  
Examination revealed scattered ronchi and expiratory wheezes.  
Spirometery resulted in post bronchiodilator findings of 
FEV-1 being 50 percent and FEV-1/FVC being 84 percent.  The 
pertinent diagnosis included bronchial asthma.  

A VA asthma progress note, dated in December 2004, shows that 
the Veteran was considered to have moderate persistent 
asthma.  It was felt that the inhaled steroids were 
insufficient and he needed a course of systemic steroids.  
The rating schedule provides a 60 percent rating where there 
is intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The schedule provides 
a 100 percent rating where the asthma requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2008).  

A March 2005 VA progress note reflects the Veteran's many 
problems.  He particularly reported trouble sleeping.  His 
lungs were clear to auscultation, with no wheezing, rales, or 
rhonchi.  It was noted that he had mild persistent bronchial 
asthma.  He would continue on inhaled steroids, 
bronchodilators, and antileukotrienes.  A VA pulmonary clinic 
note, dated in May 2006 shows the Veteran's lungs exhibited 
prolonged expiratory wheezes.  His asthma was described as 
being moderate and persistent.  He stated that he had 
multiple exacerbations of coughing and wheezing, especially 
at night.  He was instructed to use steroids more frequently, 
as well as his long acting beta antagonist.  

The Veteran was afforded a VA respiratory examination in July 
2005 and his electronic records were reviewed.  He stated 
that his asthma had become worse in the previous year with 
more frequent and severe attacks despite medication.  He 
reported 4 or 5 or more attacks weekly, depending on weather 
conditions.  He reported that he had a productive cough with 
whitish sputum.  He complained of dyspnea on exertion upon 
climbing a flight of stairs.  His asthmatic attacks currently 
happened 3 times a week, but could be more frequent with 
weather changes.  He said the attacks lasted 5 days despite 
medication.  Current treatment included inhalers.  He 
asserted that he failed to report for work 3 months per year 
due to asthma exacerbations for which he had serious problems 
and finally quit.  Examination disclosed bilateral end-
expiratory wheezes in all lung fields with a prolonged 
expiratory phase.  There were no rales or rhonchi.  Pulmonary 
function testing was interpreted as showing moderate air 
trapping.  The chest X-ray was normal.  The examiner 
concluded that the Veteran had moderate persistent asthma.  

The Board has also considered the impact of the service-
connected migraine headaches.  Migraine will be rated as 50 
percent disabling with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  It will be rated as 30 percent disabling 
with characteristic prostrating attacks occurring on an 
average once a month over last several months.  It will be 
rated as 10 percent disabling with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  A noncompensable rating will be assigned 
for less frequent attacks.  38 C.F.R. § 1.124(a), Code 8100 
(2008).  

The VA clinical notes of October 2002 show the Veteran 
complained of headaches.  There was tenderness to palpation 
of the right cervical spine muscles.  When seen at the 
primary care clinic in January 2003, the Veteran had numerous 
complaints but did not mention headaches.  Examination showed 
his head to be normocephalic and atraumatic.  A VA clinical 
note, dated in November 2003 shows a history of migraine 
syndrome, and there were no current complaints or related 
objective findings.  

In April 2004, it was noted that the Veteran's history 
included migraine and he came in for a 3 week evolution of 
intractable migraines.  He said he had suffered with 
migraines for 12 years, with episodes increasing in frequency 
from 1 - 2 to 4 - 5 monthly.  In the past 3 weeks, he had 
almost daily episodes.  He described them as unilateral (over 
the left eye or occipital area), pounding and associated with 
photophobia, phonophobia, nausea, vomiting, and irritability.  
He had used medication without relief.  He asserted that the 
symptoms interfered with his activities of daily living to 
the point that he lost his job.  Examination showed him to be 
in no acute distress.  Cranial nerve findings were normal, as 
were motor testing, cerebellar testing, sensory responses, 
and deep tendon reflexes.  His head was normocephalic and 
atraumatic.  The assessment  was that the Veteran had a 
history of migraines, the neurologic examination did not 
reveal any focalizing signs, and the laboratory studies did 
not show abnormalities.  It was felt that the medication he 
was using was causing a rebound headache and it was 
recommended that he reduce using it.  

Subsequent notes included migraine without mention of 
intractable migraine, without describing the symptoms or 
their frequency.  In an October 2005 VA psychiatric progress 
note, it was reported that the Veteran had multiple medical 
conditions, including migraine headaches.  In March 2007, 
migraine was listed among the Veteran's problems, without any 
description of symptoms or their frequency.  

The Veteran was afforded a VA neurologic examination in July 
2005.  He reported that his migraine headaches were worse, 
recurring about 3 times per month and lasting 4 to 5 days in 
a row.  The headaches were stabbing, throbbing, one-sided, 
accompanied by nausea and vomiting, photophobia, sonophobia, 
irritability, and intolerance.  He rated the pain at 9 to 10 
on a 10 point scale.  Stress and light precipitated the 
headaches.  When they occurred, he could not do even ordinary 
activities, since that would aggravate the headaches.  During 
an attack, he needed to go to a dark, silent area.  
Medication was not much help.  He stayed home during the 
attacks.  He reported that he had been unable to find a job 
due to the headaches.  

Examination showed the Veteran to be well dressed and groomed 
with normal speech.  His mental status was normal.  There 
were no cranial nerve deficits or cerebellar incoordination.  
There were no neurophthalmological signs, facial, palatal, or 
tongue paresis.  There was no truncal, gait, or limb axatia.  
Motor examination was normal.  Sensory examination showed 
hypersensitivity.  Otherwise, there were no abnormalities.  
Deep tendon reflexes were normoactive.  There were no 
pathologic reflexes.  The diagnosis was migraine headaches 
with frequency, duration, and prostrating episodes as 
described.  It was the examiners opinion that migraine was 
one factor among others, for the Veteran's unemployability 
status.  

The  service personnel records show the Veteran was a 
material storage and handling specialist.  On the claim form 
received in November 2004, he reported completing 3 years of 
college.  He had worked as a postal window clerk from 1991 to 
2001.  On a claim form received in October 2005, he also 
reported working as a gym assistant in 2001 and 2002.  During 
his July 2005 VA neurologic examination, he also reported 
working as a computer repairman.  



Conclusion

Some disabilities are of such a nature as to cause a 
continuous impairment, while others are episodic, and some 
are both.  In the Veteran's case, his service-connected 
respiratory disorder prevents him from climbing a flight of 
stairs.  This would essentially restrict him to sedentary 
employment and prevent him from engaging in most forms of 
work requiring at least moderate activity.  His previous work 
experience required at least moderate activity.  On top of 
that, there would be flare-ups of respiratory distress when 
he could do no work at all.  On top of that, there are 
frequent episodes of headaches when he would not report for 
work for several days at a time.  In other words, because of 
these two service-connected disabilities, an employer could 
not depend on the Veteran showing up for work, or on him 
attending to his duties once there.  It is difficult to 
imagine any employer in the competitive workplace hiring or 
retaining an employee who might do a good job when he can, 
but could not be depended upon.  In short, the evidence shows 
that the Veteran's service-connected disabilities, by 
themselves, without regard for non-service-connected 
conditions or age, prevent the Veteran from engaging in 
substantially gainful employment.  


ORDER

A TDIU rating is granted, subject to the laws and regulations 
governing the payment of monetary awards.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


